Having considered the parties' arguments and the record on
                 appeal, we conclude that substantial evidence supported the appeals
                 officer's determination that appellant was ineligible for PTD benefits. In
                 particular, the record demonstrates that appellant was found to have only
                 a five-percent whole person impairment. The record also demonstrates
                 that a functional capacity evaluation was performed on appellant and that
                 the evaluation found appellant to be capable of performing medium-duty
                 work. The record further demonstrates that a labor market survey listed
                 potential job availabilities in the Mesquite area that could have possibly
                 satisfied appellant's medium-duty work restrictions. Thus, the appeals
                 officer was within her discretion in concluding that appellant's physical
                 abilities counterbalanced appellant's age, experience, training, and
                 education so as to render him ineligible for PTD benefits under the odd-lot
                 doctrine.'   Elizondo, 129 Nev. at , 312 P.3d at 482; Hildebrand, 100
                 Nev. at 51, 675 P.2d at 404. We therefore
                              ORDER the judgment of the district court AFFIRMED.


                                                                      J,
                                         Hardesty


                                            J.
                 Douglas -                                   Cherry

                        lAppellant argues that the appeals officer should have given more
                 credence to Gerald Davis's opinion that appellant was entitled to PTD
                 benefits. The appeals officer indicated, however, that Mr. Davis did not
                 consider appellant's low whole person impairment or the functional
                 capacity evaluation in rendering his opinion. Thus, we cannot conclude
                 that the appeals officer abused her discretion by not giving more weight to
                 Mr. Davis's opinion.      Elizondo, 129 Nev. at , 312 P.3d at 482
                 (recognizing that this court defers to an appeals officer's credibility
                 determinations).
SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A    e
                cc:   Hon. Jessie Elizabeth Walsh, District Judge
                      Janet Trost, Settlement Judge
                      Diaz & Galt, LLC/Reno
                      Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                   3
(0) 1947A